Citation Nr: 1123951	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  06-25 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the dorsal spine, including as secondary to service-connected arthritis of the lumbar spine with chronic lumbar sprain.  

2.  Entitlement to an effective date earlier than April 7, 2005, for the grant of a 100 percent evaluation for posttraumatic stress disorder (PTSD) (previously diagnosed as schizophrenia, undifferentiated type with paranoid features).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in December 2005, July 2006 and November 2006.

The December 2005 rating decision denied the claim for entitlement to service connection for DDD of the dorsal spine, and both the July 2006 and November 2006 rating decisions granted a 100 percent evaluation for service-connected PTSD and assigned an effective date of April 7, 2005.  It appears that the November 2006 rating decision contains a slight amendment to the July 2006 rating decision.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.  The Veteran submitted additional evidence directly to the Board at the time of his hearing, which was accompanied by a waiver of RO consideration.  Additional evidence has also subsequently been provided with an appropriate waiver.  All of this evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2010).

In September 2008, the Board remanded the case for procedural and evidentiary development.  

As was previously noted in the Board's September 2008 remand, a July 2006 letter from T.T. Moss, who is a licensed clinical social worker and provides treatment for the Veteran's service-connected PTSD, contains several statements that can be construed as informal claims.  More specifically, the letter appears to be alleging clear and unmistakable error (CUE) and to be seeking entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), bilateral tinnitus, hearing loss, and a prostate condition.  He also asserts that the Veteran should have been considered for an extraschedular evaluation.  In a June 2008 statement, the Veteran's representative raises the issue of entitlement to service connection for skin cancer as secondary to Agent Orange exposure.  As review of the claims folder did not reveal that the RO had addressed these issues, in September 2008, the Board referred them to the RO for appropriate action.  As the claims folder still does not reflect any action in this regard, the issues are again REFERRED to the RO for appropriate consideration.


FINDINGS OF FACT

1.  DDD of the dorsal spine had its onset in active service.

2.  It was factually ascertainable that the Veteran's service-connected PTSD was manifested by symptoms that were productive of total occupational and social impairment as of April 7, 2004, one year prior to the filing of his claim for increased rating on April 7, 2005.


CONCLUSIONS OF LAW

1.  DDD of the dorsal spine was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).  

2.  The criteria for entitlement to earlier effective date of April 7, 2004, for a 100 percent rating for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the Board is granting service connection for DDD of the dorsal spine, any failure on the part of VA to notify and/or assist the Veteran with respect to his claim for service connection cannot be considered prejudicial to the Veteran.  Since the Veteran's statements regarding his desire for an earlier effective date for a 100 percent rating for PTSD imply that he desires an effective date even earlier than the date assigned by the Board below, the Board will further analyze this claim in the context of the VCAA.  

In the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to his claim for entitlement to an earlier effective date for a 100 percent rating for PTSD, the Veteran is challenging the initial effective date assigned following the assignment of a 100 percent rating for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records with respect to his PTSD and other diagnosed psychiatric disorders.  The duty to assist has therefore been satisfied.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Claim for Service Connection

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If there is no evidence of a chronic condition during service, or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).

If the disorder is a chronic disease, service connection may be granted if it becomes manifest to a degree of 10 percent within the presumptive period; the presumptive period for diseases of the nervous system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  

The Veteran contends that his dorsal spine disability was incurred in service or alternatively, was caused or aggravated by his service-connected lumbar disability.  

Service treatment records do not reflect any complaints or treatment of any disorder of the back with the exception of an October 1970 entry that indicates that the Veteran's complaints included severe low back pain.  An initial post-service October 1971 VA examination report dated two months after service also documents that the Veteran's complaints included low back pain and there was a diagnosis of low back strain.  In addition, as a result of complaints of pain radiating into the lower extremities, in November 1975, the Veteran underwent a laminectomy.  VA examination in September 1976 revealed an impression that included persistent low back pain with evidence of mild neurologic deficit manifested by an absent right ankle jerk and residual radiculopathy.  

VA spine examination in May 1997 revealed evidence of a well-healed lumbar laminectomy scar and moderate lumbosacral paravertebral muscle spasm.  The diagnosis was residual, low back pain, status post laminectomy due to herniated nucleus pulposus in 1976, with a clinical right L5-S1 radiculopathy and myositis.  

Private neurological examination in May 1998 revealed that diagnostic evaluation showed lumbar discogenic disease and evoked potentials consistent with radiculopathy in the cervical and lumbar regions.  

VA treatment records in May 2004 now reflect that the Veteran's medical problems included cervical spondylosis without myelop and degeneration of the lumbar spine.  A VA treatment record from June 2004 reflects that examination of the skin revealed a scar in the lower back/midline post surgery and an overall impression that included low back pain as a result of degenerative changes that were most prominent at L5-S1 and radicular due to bilateral L5-S1 foraminal narrowing.  

An October 2005 medical statement from the Veteran's primary care physician at VA, Dr. H.R., reflects that the Veteran was a patient of hers and that the Veteran had been treated for chronic, severe back pain, history of laminectomy and dorsal spine degenerative disease, secondary to the injury he sustained back during his active service in Vietnam.  She further provided the opinion that the Veteran had had problems ever since, as documented by his military records, that his pain was severe and progressive, and that it was directly related to injuries sustained in Vietnam.  

At the Veteran's hearing before the Board in June 2008, the Veteran testified that he experienced progressively worsening back pain since his original injury while pushing diesel fuel containers in Vietnam.  

VA examination in June 2009 revealed that the Veteran reported that he injured his back while in Vietnam, when he fell and a fuel can struck him in the back.  The examiner noted that there was no documentation of any injury to the dorsal spine or of back treatment after service until 1975, but failed to note there was a reference to back complaints in service in October 1970 or that VA examination records documented the Veteran's complaints of back pain two months after service separation.  The June 2009 examiner diagnosed degenerative joint disease and DDD of the lumbar spine and spondyloarthropathy, diffuse, involving the thoracic (dorsal) and lumbar spine.  In commenting on the effects of this disability on the Veteran's usual daily activities, the examiner commented that such activities were affected, noting that it was not possible to separate the effects of the spondyloarthopathy condition from the lumbar disc condition.  However, the examiner went on to state that the Veteran's spondyloarthropathy was not caused by or a result of an in-service event or injury and/or his service-connected lumbar arthritis with chronic strain based on the lack of documented injury to the dorsal spine, abnormalities clearly indicated a diffuse process, and the time of onset could not be identified because the onset was usually insidious and because of the symptoms related to the service-connected low back condition.  

The Board has considered the evidence relevant to this claim, and first finds that it includes diagnoses of both DDD of the dorsal spine and spondyloarthopathy of the thoracic (dorsal) spine.  Thus, the Board initially finds that a current dorsal spine disorder has been demonstrated with respect to this claim.

In addition, while the Veteran may not be competent to identify DDD and/or spondyloarthopathy of the dorsal spine and/or relate it to his injury in service or his service-connected low back disorder, the record contains the opinion of Dr. H.R., who concluded that the Veteran had had problems ever since service, as documented by his military records, that his pain was severe and progressive, and that it was directly related to injuries sustained in Vietnam.  Therefore, since there is some evidence of back complaints in service and the record does reflect complaints and treatment beginning shortly after service and continuing to the present, the Board finds that this opinion is entitled to some evidentiary weight.  In addition, while the Board recognizes that the June 2009 VA examiner did not find any relationship between the diagnosis of spondyloarthopathy of the dorsal spine and service or service-connected disability, he did so at least in part on the lack of documented injury to the dorsal spine in service, and the lack of documented findings has not been held to be an adequate basis for a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the June 2009 VA examiner did not address the diagnosis or opinion of Dr. H.R. linking the Veteran's degenerative disease of the dorsal spine to the Veteran's back injury in service.  

Consequently, because the evidence of record reflects treatment for back complaints during service, and there is a current diagnosis of DDD of the dorsal spine, with one opinion in favor of the service connection for such disability and one essentially against, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's DDD of the dorsal spine had its onset during active service.  Accordingly, the Board finds that the evidence supports entitlement to service connection for DDD of the dorsal spine.  


Entitlement to an Effective Date Earlier than April 7, 2005, for a 100 percent Rating for PTSD

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2010).

In October 2002, the Veteran was granted service connection for a psychiatric disorder rated as 30 percent disabling, effective from July 1, 1998.  Thereafter, he submitted a claim for an increased rating that was received at the RO on April 7, 2005.

By rating action in November 2006, the RO granted a 100 percent rating under Diagnostic Code 9411 for the Veteran's PTSD, effective from the date of claim for increased rating of April 7, 2005, based at least in part on November 2005 VA examination manifestations of severe PTSD, which were found to correspond with a global assessment of functioning (GAF) scale score of 40, and render the Veteran unemployable.  However, the Board's review of VA treatment records reflects that the Veteran's symptoms were essentially consistent during the year prior to his claim as demonstrated by GAF scores of 35 and 37 in May 2004, at which time it was indicated that a couple of months earlier, the Veteran admitted to grabbing his daughter by the neck during a verbal argument.  

Prior to the Veteran's hospitalization in May 2004, there was no evidence of treatment for his psychiatric disorder subsequent to a VA treatment record dated November 18, 2002.  Even if the November 18, 2002 VA treatment record is accepted as a claim under 38 C.F.R. § 3.157(b)(1), the complaints and findings at that time did not support entitlement to a rating in excess of 30 percent.  The Veteran complained of essentially no psychiatric symptoms and the examiner assigned a Global Assessment of Functional Scale score of 65, representing only some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Thus, the evidence did not show that the Veteran's PTSD caused total occupational and social impairment at that time.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thereafter, there was no additional psychiatric treatment until his hospitalization in May 2004.

Accordingly, since VA treatment records reflect that it was factually ascertainable that entitlement to a 100 percent rating was warranted within one year of the date of the filing of the Veteran's claim for an increased rating for his PTSD on April 7, 2005, the Board finds that the criteria for entitlement to an effective date of April 7, 2004, but not earlier, for the assignment of a 100 percent rating for PTSD is warranted.  

Since the regulations do not permit the assignment of an effective date earlier than one year prior to the date of an increased rating claim, entitlement to an even earlier effective date is not warranted.  Although it is sympathetic to the appellant's claim that he was exhibiting symptoms of PTSD warranting a 100 percent evaluation as far back as the 1980s, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Thus, entitlement to an even earlier effective date is denied.  


ORDER

Entitlement to service connection for DDD of the dorsal spine is granted.

Entitlement to an effective date of April 7, 2004, but not earlier, for the assignment of a 100 percent rating for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


